DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2022 has been entered.
 
Status of Claims
This action is in reply to the amendment filed on 05/20/2022.
Claim 1 is previously cancelled
Claims 2 and 3 are amended 
Claims 2 and 3 are currently pending and has been examined.

Response to Arguments
Regarding applicant’s 101 argument. 

Applicant's arguments filed 05/20/2022 have been fully considered but they are not persuasive. 

Regarding the 35 U.S.C. § 101 rejection Applicant argues the step 2A prong 1 analysis on page 7 of the response. 

Applicant argues the 101 analysis is incomplete and does not amount to a prima facie case. Specifically, applicant argues "By failing to identify any known economic process and link it to the claim elements and by failing to provide any reasoning of why or how the claims are addressed to any such economic process (fundamental or not).”

Examiner respectfully disagrees and points to MPEP 2106.04 "It should be noted that there are no bright lines between the types of exceptions, and that many of the concepts identified by the courts as exceptions can fall under several exceptions. For example, mathematical formulas are considered to be a judicial exception as they express a scientific truth, but have been labelled by the courts as both abstract ideas and laws of nature. Likewise, "products of nature" are considered to be an exception because they tie up the use of naturally occurring things, but have been labelled as both laws of nature and natural phenomena. Thus, it is sufficient for this analysis for the examiner to identify that the claimed concept (the specific claim limitation(s) that the examiner believes may recite an exception) aligns with at least one judicial exception." (emphasis added). Examiner identified the depositing of cash into an account at an ATM as a certain method of organizing human activity, specifically fundamental economic practice, and indicated which elements are related to the abstract idea by highlight then in bold in the office action. 
Therefore, the arguments under step 2A prong 1 in unpersuasive. 

Applicant argues step 2A prong 2 starting on page 7 of the response. Applicant argues that "[t]he Examiner fails to recognize that the method of claim 2 and system of claim 3 require operations at three separate specific hardware-based elements, an ATM, a first processor, and a second processor, and that the practical application of such claims is a method and system which allows an ATM to accept a cash deposit for an account at a third party without the user having to use a card at the ATM to perform such a transaction. The Examiner does not make any showing that the addition of an internal API running on a first processor or an external API running on a second processor, when provided in combination with an ATM, corresponds merely to generic computer components." (response at 8). Examiner respectfully disagrees. First the additional elements of "routing the account identifier to an internal API associated with the ATM, the internal API running on a first processor;” and "forwarding the account identifier from the internal API to an external API of the third party, the external API running on a second processor," are identified under prong 2. The ATM, first processor and second processor are recited at a high level of generality, and only recited as far as APIs are running on the processors where the APIs are in communication. Therefore, the additional elements appear to amount to no more than mere instructions to apply the exception using a generic computer component. Therefore, applicant's step 2A prong 2 augments are unpersuasive. 
Regarding applicant's step 2B arguments starting on page 8 of the response.
Applicant argues that the ATM, first processor and second processor are not systems as referenced in paragraph [0046], but instead but require a particular structural framework which includes an atm, first processor and second processor, which is one particular implementation of many different implementations disclosed in paragraph [0046]. Applicant further argues "method and system which allows an ATM to accept a cash deposit for an account at a third party without the user having to use a card at the ATM to perform such a transaction based on communications between three different computer components, the ATM, the first processor, and the second processor. The claims are not addressed to a method and system which uses a general-purpose computer or which merely executes instructions on linked general purpose computers."
Examiner respectfully disagrees. First Paragraph [0046] describes computer components that may be used in the claimed invention, as described they appear to represent several generic types of computer components.
Second performing the cash deposit transaction to an account of a third party without using a card at an atm represents an improvement to fundamental economic practice and cannot be used to provide significantly more than the abstract idea. The use of the atm, first processor and second processor themselves do not amount to significantly more than the abstract idea.
Therefore, applicant's arguments regarding 35 U.S.C. § 101 are unpersuasive.


Regarding the 103 argument. 

Applicant’s arguments with respect to claims 2 and 3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2 and 3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 2 and 3 are directed to a method and system, which is one of the statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 2 as the claim that represents the claimed invention for analysis. Claim 2 recites the limitations of:
A method comprising:
A method comprising: receiving an account identifier entered by a user to via a keypad at an automated teller machine (ATM) to initiate a cash deposit transaction at the ATM, the account identifier associated with an account at a third party not associated with a provider of the ATM, the account identifier received at the ATM without the user presenting any card at the ATM; 
routing the account identifier to an internal API associated with the ATM, the internal API running on a first processor; 
forwarding the account identifier from the internal API to an external API of the third party, the external API running on a second processor; 
validating the account identifier at the external API and forwarding an account identifier validation approval to the internal API; 
upon receipt of the account identifier validation approval at the internal API, causing the ATM to accept a cash deposit from the user; 
forwarding the validated account identifier and an amount of the cash deposit to the external API; 
validating the amount of the cash deposit at the external API and forwarding a validation approval of the amount of the cash deposit to the internal API; and 
upon receipt of the validation approval of the amount of the cash deposit at the internal API, providing an indication to the user at the ATM that the cash deposit transaction is completed.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Therefore Claims 2 and 3 are abstract. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. In particular, the claims only recite routing the account identifier to an internal API associated with the ATM, the internal API running on a first processor; forwarding the account identifier from the internal API to an external API of the third party, the external API running on a second processor; The computer hardware is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0046] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 2 and 3 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable under Pharris (PG PUB US 2012/0047070 A1) in view of Fox (PG PUB US 2012/0054099 A1)

Regarding claims 2 and 3
receiving an account identifier entered by a user … at an automated teller machine (ATM) to initiate a cash deposit transaction at the ATM, the account identifier associated with an account at a third party not associated with a provider of the ATM, the account identifier received at the ATM without the user presenting any card at the ATM; (See at least Pharris [0060] ATM Cash Acceptance Module FIG. 8B as it relates to selections within 820 at 815, wherein the company cell phone application and transaction server method allow the complete integration of ATM/KIOSKS at either local banks (FIG. 3, 100A) or independent ATM/KIOSK machines (100B) managed via Strategic Alliances that enable the company Repository Bank to accept cash at the ATM/KIOSK (101) for deposit via FIG. 8A, 805. A customer consumer--payor--at the bank ATM will initiate the "company ATM Cash Acceptance Module" by simply pressing the "Cancel" button (FIG. 4, 102) on the ATM machine at which time, the company application system will provide input access for the payor's cell phone number. The payor's ten digit cell phone number is entered which connects with the transaction server and enables the payor to make immediate deposits into an ATM/KIOSK machine either at a local bank or via an independent ATM/KIOSK machine that may be installed at a convenience store or other retail merchant. These independent ATM/KIOSKS may also be used for company application registration process as well as the bank ATM/KIOSKS.)
routing the account identifier to an internal API associated with the ATM, the internal API running on a first processor; (See at least Pharris [0060] The payor's ten digit cell phone number is entered which connects with the transaction server and enables the payor to make immediate deposits into an ATM/KIOSK machine either at a local bank or via an independent ATM/KIOSK machine that may be installed at a convenience store or other retail merchant.)
upon receipt of the account identifier validation approval at the internal API, causing the ATM to accept a cash deposit from the user; forwarding the validated account identifier and an amount of the cash deposit to the external API; (See at least Pharris[0061] The payor makes a deposit (FIG. 4, 103) by simply entering only their cell phone number to access the company application pre-designated account that upon activation at an ATM/KIOSK, or via the Bank Website, and/or the company Website or ATM/KIOSK can have any payor immediately deposit funds--cash or check--to his/her respective account and this deposit will immediately appear as a credit on the cell phone under the company application, branded by the operating company.
validating the amount of the cash deposit at the external API and forwarding a validation approval of the amount of the cash deposit to the internal API; and (See at least Pharris[0061] The payor makes a deposit (FIG. 4, 103) by simply entering only their cell phone number to access the company application pre-designated account that upon activation at an ATM/KIOSK, or via the Bank Website, and/or the company Website or ATM/KIOSK can have any payor immediately deposit funds--cash or check--to his/her respective account and this deposit will immediately appear as a credit on the cell phone under the company application, branded by the operating company.
upon receipt of the validation approval of the amount of the cash deposit at the internal API, providing an indication to the user at the ATM that the cash deposit transaction is completed.  (See at least Pharris[0061] and [0064]: [0061]The payor makes a deposit (FIG. 4, 103) by simply entering only their cell phone number to access the company application pre-designated account that upon activation at an ATM/KIOSK, or via the Bank Website, and/or the company Website or ATM/KIOSK can have any payor immediately deposit funds--cash or check--to his/her respective account and this deposit will immediately appear as a credit on the cell phone under the company application, branded by the operating company.   And [0064] Once cash is accepted via the company application, then transfers (106) can be made to other mobile customer consumers, merchants and bank to bank transfers. The ATM/KIOSK which accepts the cash, then allows the consumer to access an ATM/KIOSK cash transfer from any bank ATM/KIOSK that accepts the company application infrastructure, (NOTE: the ATM recognizes the cash has been accepted and allows the user to transfer the money even of the receipt is sent to the user via the phone)

However Pharris does not specifically teach “receiving an account identifier entered by a user via a keypad at the ATM” and “forwarding the account identifier from the internal API to an external API of the third party, the external API running on a second processor; validating the account identifier at the external API and forwarding an account identifier validation approval to the internal API;”

However Fox teaches: 

receiving an account identifier entered by a user via a keypad at the ATM (See at least Fox [0043] This might include, without limitation, customer name, identification, password or other security code, account numbers, and the like. Alternately, or in combination, the customer may enter some or all of this information by way of a data entry device, such as a keypad, associated with the ATM.)

forwarding the account identifier from the internal API to an external API of the third party, the external API running on a second processor; (See at least Fox [0027] Host 18 may contact core banking system 20 to determine various information associated with the identified account.)

validating the account identifier at the external API and forwarding an account identifier validation approval to the internal API; (See at least Fox [0027] Host 18 may contact core banking system 20 to determine various information associated with the identified account.  This information may include, without limitation, one or more names, identification numbers, passwords, or other identifying data associated with the account, an account balance, account availability, other accounts linked to the particular account, and any other information such as account holds, fraud alerts, etc. Core banking system 20 may, for example, return a message to host 18 that the account selected by the customer is properly associated with the password entered by the customer and is available to receive check deposits. Host 18, for example, may inform ATM 12 that the customer identification is valid and that ATM 12 should accept checks for deposit into the identified account.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date to combine the atm cash acceptance of Pharris  with the method for virtual processing of checks deposited in ATMs of Fox since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Further motivation is provided for “avoid[ing] the problems associated with the custom integration method such as the time it takes to develop a custom integration and coordinate the different entities that possess pieces of the needed information. (Fox (Fox)) Therefore, Claims 2 and 3 are obvious over the disclosure of Pharris and Fox.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693